           Case 2:17-cv-00412-MAK Document 143 Filed 12/17/18 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STEPHEN MIDDLEBROOKS,                                      :
                                                           :
                  Plaintiff,                               :        Case No.: 17-00412
                                                           :
v.                                                         :
                                                           :
TEVA PHARMACEUTICALS USA, INC.                             :
and TEVA PHARMACEUTICAL                                    :
INDUSTRIES, LTD.,                                          :
                                                           :
                  Defendants.                              :

    DEFENDANTS’ MOTION FOR A NEW TRIAL PURSUANT TO FED. R. CIV. P. 59(a)

          Pursuant to Federal Rule of Civil Procedure 59(a), Defendant, Teva Pharmaceuticals

USA, Inc. 1 (“Teva”) respectfully requests that the Court grant a new trial pursuant to Fed. R.

Civ. P. 59(a) 2 or, alternatively, decline to enter judgment on the verdict.3 In support thereof,

Teva relies upon the arguments and authorities set forth in accompanying Brief, which are, in

part, briefly summarized below:

     I.   It was reversible error for the Court to instruct on both “pretext” and “mixed
          motives.
          The Court should not have provided dual mixed-motives and pretext charges with respect

to Middlebrooks’ claim of national origin discrimination. The Third Circuit has held that

providing both charges simultaneously is manifestly confusing and is grounds for reversal. The

erroneous dual instructions in this case were prejudicial because, among other things, they


1
 Defendant Teva Pharmaceutical Industries, Ltd. was dismissed from this matter pursuant to the Court’s November
16, 2018 Order (Docket No. 132).
2
  Teva is simultaneously filing a motion for relief pursuant to Fed. R. Civ. P. 50(b).
3
  Fed. R. Civ. P. 59(e) permits a party to move to alter or amend a judgment within 28 days after the entry of
judgment. Because the Court has not entered judgment, Teva has not moved for relief pursuant to that rule. Teva
files this Motion in accordance with the Court’s Scheduling Order requiring the parties to file post-trial motions by
December 17, 2018. (Docket No. 138) Teva does so without prejudice to its right to file a motion pursuant to Rule
59(e) subsequent to the entry of judgment, should the Court decline to grant the instant Motion.
                                                          1

SL1 1562818v1 030421.00641
         Case 2:17-cv-00412-MAK Document 143 Filed 12/17/18 Page 2 of 4




appear to have caused the jury to award damages for intentional discrimination despite its finding

that Teva did not intentionally discriminate against Middlebrooks.

 II.   It was reversible error for the Court to instruct the jury that it may award punitive
       damages, which error was made worse by the Court’s refusal to include a question
       on the verdict sheet regarding Teva’s good faith efforts to comply with Title VII.
       The Court should not have instructed the jury that it may award punitive damages

because, as the Court recognized during the Charge Conference, there was ample evidence that

Teva made good faith efforts to comply with Title VII, including, but not limited to, its

promulgation and enforcement of policies against harassment and discrimination and for

reporting complaints of harassment and discrimination. Based upon the Supreme Court’s

decision in Kolstad v. Am. Dental Ass'n, 527 U.S. 526, 119 S.Ct. 2118 (1999), as a matter of law,

the jury should have been barred from awarding punitive damages.

       The erroneous instruction was then compounded by the Court’s refusal to include a

question on the verdict sheet enabling the jury to apply the Kolstad defense to the facts of this

case, thus preventing the Court, the parties, and a reviewing court from determining whether the

jury imputed the conduct of Nir Aharoni, an employee of Teva Pharmaceutical Industries, Ltd.,

to Middlebrooks’ employer and the defendant in this case, Teva.

III.   The jury improperly awarded damages for intentional discrimination, despite its
       conclusion that Teva did not intentionally discriminate.

       Despite concluding on the verdict sheet that Teva did not intentionally discriminate

against Middlebrooks based upon his national origin or age, the jury inexplicably awarded

Middlebrooks damages for “intentional discrimination.” This irreconcilable inconsistency may

only be remedied by a new trial.




                                                 2

SL1 1562818v1 030421.00641
          Case 2:17-cv-00412-MAK Document 143 Filed 12/17/18 Page 3 of 4




IV.     The verdict sheet was confusing in that it asked the jury to use two different start
        dates for the same calculation, and the jury’s calculation based upon those questions
        is not based upon any evidence of record.
        The verdict sheet, for no apparent reason, gave two different starting points for the jury’s

back pay calculation, causing the jury to provide two inconsistent back pay calculations. One of

those calculations has no apparent basis in the evidence and improperly includes equity – an

element of damages in connection with Middlebrooks’ age discrimination claim, on which the

jury found no liability.

 V.     It was reversible error to instruct the jury that it may award damages for emotional
        distress, and the jury’s emotional distress award is not based on the evidence of
        record.
        Middlebrooks provided no evidence of compensable emotional distress damages. Based

upon this, it was error for the Court to instruct the jury that it may award Middlebrooks damages

for emotional distress. The jury erroneously awarded an amount for emotional distress that is not

based on the evidence (since no evidence was provided).

VI.     The jury’s award of front pay appears to be based on its consideration of
        impermissible factors, rather than any evidence before it.
        Middlebrooks offered insufficient evidence from which a jury could calculate a non-

speculative front pay award, and the jury’s award is not based upon any discernible evidence of

front pay in the record.

VII.    To the extent the Court declines to grant the preceding portions of this Motion, the
        Court should not enter judgment for more than $200,000.00 in punitive damages,
        based upon the statutory damages cap on compensatory and punitive damages for
        Title VII claims under 42 § 1981a(a)(2).
        The jury’s punitive damages award, which is excessive on a Constitutional basis, also

exceeds the amount the Court is statutorily permitted to enter judgment for under 42 §

1981a(a)(2).



                                                  3

 SL1 1562818v1 030421.00641
         Case 2:17-cv-00412-MAK Document 143 Filed 12/17/18 Page 4 of 4




        Accordingly, Teva respectfully requests that the Court grant its Motion and order a new

trial or, in the alternative, decline to enter judgment on the verdict.

Dated: December 17, 2018

                                                Respectfully submitted,

                                                STEVENS & LEE

                                                By:    /s/ Larry J. Rappoport
                                                       Larry J. Rappoport, Esquire
                                                       Attorney ID No. 26922
                                                       1818 Market Street
                                                       29th Floor
                                                       Philadelphia, PA 19103
                                                       Phone: (215) 496-3839
                                                       Email: ljr@stevenslee.com
                                                       Jennifer A. Ermilio, Esquire
                                                       Attorney ID No. 82062
                                                       620 Freedom Business Center, Suite 200
                                                       King of Prussia, PA 19406
                                                       Phone: (610) 205-6044
                                                       Email: jae@stevenslee.com
                                                Attorneys for Defendant, Teva Pharmaceuticals
                                                USA, Inc.




                                                   4

SL1 1562818v1 030421.00641
